 ELECTRICALWORKERS IBEWLOCAL 3 (TELECOM PLUS)235Local3,InternationalBrotherhood of ElectricalWorkers, AFL-CIOandTelecom Plus of NewYork City, Inc. Case 29-CP-51630 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 29 April 1986 Administrative Law JudgeSteven Davis issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the Charging Party, Telecom Plus of NewYork City, filed an answering brief to the Respond-ent's exceptions and cross-exceptions and a sup-porting brief. The Respondent then filed an answerto the cross-exceptions, the Charging Party filed amotion to strike paragraph IV of the Respondent'sanswer to the Charging Party's cross-exceptions,and the Respondent filed a response to the Charg-ing Party's motion.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions as modified and to adopt the recom-mended Order.'The judge found, and we agree, that the Re-spondent violated Section 8(b)(7)(A) and (C) of theAct by picketing the Charging Party's 151 East25th Street, Manhattan location from 13 December1984 to 25 June 1985 with the object of forcing orrequiring the Charging Party to recognize and bar-gain with the Respondent as the collective-bargain-ing representative of the Charging Party's installerand service employees.We also agree with thejudge, for the reasons set forth below, that theCharging Party is not an alter ego of,or single em-ployer with, the other Telecom companies.The pertinent facts, insofar as they relate to thealter ego (or single employer)issue, areas follows.Telecom Equipment Corp. (Telecom) providedtelecommunication services to commercial business-es in the New York metropolitanarea.Followingtwo reorganizations,Telecom became a holdingcompany known as Telecom Plus International(TPI) and established Telecom Plus of Downstate,New York (Downstate), as its operating company.Triboro TelephonePlanning andInterconnect, Inc.(Triboro) was an independent public company per-forming similar services. Its employees were repre-'We deny the Charging Party's request for a broadcease-and-desistorderWe also deny the Charging Party's motion to strike par IV of theRespondent's answer to the Charging Party's cross-exceptionssented by Local 1109, Communication Workers ofAmerica, AFL-CIO. On 29 July 1983 TPI pur-chased 81 percent of Triboro's stock. Triboro con-tinued to function as it had before the purchase ofthis stock until December 1983 when it became aholding company. The Charging Party was thencreated as Triboro's operating company.Mean-while, before the sale of Triboro stock, Triboro en-tered into a new contract with Local 1109 that ranfrom July 1983 to July 1986. On its formation, theCharging Party hired the former Triboro's employ-ees,assumed the Local 1109 contract coveringthose employees, and took over the performance ofTriboro's installation, service, andmaintenancecontracts.On 23 June 1983 Downstate's employees, repre-sented by the Respondent, commenced a strike andpicketed at Downstate's Long Island City facility.Downstate ceased operations 20 November 1984.Immediately thereafter, the Charging Party hired40 former employees of Downstate and began serv-icingDownstate's customers. The Respondent thenextended the picketing to the Charging Party'sManhattan location.The judge found that neither Triboro nor theCharging Party was a disguised continuance ofDownstate because both wereinexistence andservicing their own customers long before Down-state ceased operations.2 The judge also found thatthe companies maintained separate operations, fa-cilities,employees, supervision, equipment, andcontrol of labor relations, and that their onlycommon factor was ownership, which is insuffi-cient by itself to create an alter ego orsingle-em-ployer relationship. The Respondent has exceptedto these findings, contending that the ChargingParty and Downstate operated as one entity pri-marily before Downstate ceased operations. Forthe reasons set forth below, we find no merit inthese exceptions.The Board will find alter ego status when twoemployers have "substantially identical" ownership,management, business purpose, nature of oper-ations, equipment, customers, and supervision. TheBoard also considers "whether the purpose behindthe creation of the alleged alter ego was legitimateor whether, instead, its purpose was to evade re-sponsibilitiesunder the Act."3 Indeed, in manyOn 25 October 1983 the Respondent filed a charge in Case 29-CA-10825 alleging that Tnboro and Downstate are alter egos The RegionalDirector for Region 29 dismissed this charge on 2 December 1983 TheGeneral Counsel affirmed the dismissal on 31 January 19843Advance Electric,268 NLRB 1001 (1984),quotingFugazy ContinentalCorp,265 NLRB 1301 (1982), enfd. 725 F 2d 1416 (D C Cir 1984).286 NLRB No. 20 236DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcases when an alter ego relationship is found, thealter ego is a newly created nonunion company.4In the instant case, it is undisputed that Triboro'semployees were unionized and that it was not cre-ated by TPI. Rather, Triboro was a preexistingbusinessprovidingtelecommunicationservicesbefore TPI purchased 81 percent of its stock. Fur-ther, after its purchase and until December 1983,Triboro continued to exist and operate as a sepa-rate entity, as it had done before the sale of itsstock. Thus, we find that TPI could not have "cre-ated" Triboro to evade TPI's or Downstate's re-sponsibilities under the Act. That finding, however,only begins the inquiry. The key question is wheth-er,subsequent to the purchase of Triboro, theCharging Party was established as a disguised con-tinuance for Downstate. To begin with, there is noevidence that TPI was actively looking to purchasea company that performed services similar to thoseof Downstate. To the contrary, the record estab-lishesthat before 29 July 1983 Triboro's formerpresident,Chuck Ergenzenger, had sought to sellTriboro. The record also shows that the ChargingParty operated as a separate and distinct businessfor the period before Downstate ceased operations.In this regard, the two companies maintained sepa-rate facilities,Downstate in Long Island City andthe Charging Party in Manhattan, and each had itsown employees, equipment, supervisors, and cus-tomers.During that period of coexistence, therewas no employee interchange and no evidence ofcentral control of labor relations. Although Down-state and the Charging Party were engaged in theinstallation andmaintenance of telecommunicationservices, the Charging Party was also engaged inthe sale and installation of new telecommunicationsystems, which portion of its operations Downstatehad ceased providing in October 1983.5 These fac-tors establishing the separate existence and oper-ation of the Charging Party and Downstate far out-weigh the factor of common ownership of the twocompanies,6 and the fact that Gerald Walsh waspresident of Downstate before he left that companyinOctober 1983 and became president of Triboro,and later, inDecember 1983, the Charging Party.74 SeeContinentalRadiator Corp,283 NLRB 234 (1987);Samuel Kosoff& Sons,269 NLRB 424 (1984)5 SeeMine Workers District 23 (Kentucky Lake Dock),271NLRB 461fn 1 (1984).6Eagle Express Co,273 NLRB 501 (1984),ChippewaMotor Freight,261 NLRB 455 (1982) Asthe Board has noted, common ownership is afeature of any conglomerate organization and is not determinative wherecommon control isnot shown.WesternUnion Corp,224 NLRB 274(1976), enfd.United TelegraphWorkers v NLRB,571 F 2d 665 (D C Cir1978), cert denied 439 U S 827 (1978)7Thus,as foundby the judge, Walsh was notin positionto control thelabor relationsof two companiesat the same timeFinally, there is no evidence that Downstateceased operations for other than lawful reasons.Thus, the subsequent transfer of employees andcustomers between Downstate and the ChargingParty was lawful.8 Accordingly, we conclude, inagreementwith the judge, that the Respondent hasfailed to establish by a preponderance of the evi-dence that the Board's alter ego criteria have beenmet.9Accordingly, we adopt the judge's recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local 3,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Order.8On 31 December 1984 the Respondent filed a charge in Case 29-CA-11605 alleging that Downstate had violated Sec 8(a)(1), (3), and (5) ofthe Act by terminating its operations and transferring employees to theCharging Party The Regional Director dismissed this charge on 25 June1985 The General Counsel affirmed the dismissal on 19 August 19859The Respondent argued at the hearing and in its exceptions thatDownstate and the Charging Party operated as single employers. TheBoard considers four factors in determining whether two businesses aresufficiently integrated to be treated as one(1)centralized control oflabor relations, (2) interrelation of operations,(3) common management;and (4) common ownershipContinentalRadiatorCorp,supra,283NLRB 234, fn4,Western Union Corp,supra, 224 NLRB at 276 As pre-viously stated, the record shows no centralized control of laborrelationsor interrelation of operations and common ownership is not determinativewhere common control is not demonstrated Similarly, we do not findWalsh's status as former president of both companies sufficient to conveysingle-employer statusAccordingly, we findno merit in this argumentBeatrice Kornbluh, Esq.,for the General Counsel.Norman Rothfeld, Esq.,of New York, New York, for theRespondent.Robert Lewis & Donna Tsamis, Esqs. (Jackson Lewis,Schnitzler& Krupman, Esqs.),of New York, NewYork, for the Charging Party.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Pursuantto a charge filed 12 December 1984 by Telecom Plus ofNew York City, Inc. (the Charging Party), a complaintwas issued by Region 29 of the National Labor RelationsBoard on 5 July 1985 against Local 3, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Re-spondent). The complaint alleges that Respondent picket-ed the Charging Party's Manhattan location (a) with anobject being to force and require the Charging Party torecognize and bargain with Respondent as the collective-bargaining representative of the installer and service em-ployees of the Charging Party, and a further objectbeing to force and require the installer and service em-ployees of the Charging Party to accept and select Re-spondent as their collective-bargaining representative ELECTRICAL WORKERS IBEWLOCAL 3 (TELECOM PLUS)237when it was not, and is not now, currently certified asthe representative of the installer and service employees,and when the Charging Party has lawfully recognizedCommunications Workers of America as the representa-tive of the installer and service employees of the Charg-ing Party for collective-bargainingpurposes, and a ques-tion concerning the representation of such employeesunder Section 9(c) of the Act could not appropriately beraised at the time of such conduct; and (b) without avalid petition under Section 9(c) of the Act, involvingthe installer and service employees of the ChargingParty having been filed within a reasonable period oftime from the commencement of such picketing, in viola-tion of Section 8(b)(7)(A) and (C) and Section 2(6) and(7) of the Act.Respondent's answer denied thematerialallegations ofthe complaint and asserted certain affirmative defenses.The hearing was held before me on 28 and 29 Octoberand 19 November 1985 in Brooklyn, New York.On the entire record," and after due consideration ofthe briefs filed by all parties I make the followingFINDINGS OF FACT1.JURISDICTIONThe Charging Party, a New York corporation, formedon 28 October 1983, having its principal office and placeof business at 151 East 25th Street, New York City, andanother place of business at 48-40 34th Street, LongIsland City, Queens, New York, is engaged in the busi-ness of selling, installing, and servicing commercial tele-phone equipment. Between July 1984 and July 1985, theCharging Party purchased and received,at itsNew Yorkfacilities,telecommunications equipment and relatedproducts averaging $800,000 per month, directly frompoints outside the State of New York.Iaccordingly find and conclude that the ChargingPartyis and has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. I also find that Respondent and the CommunicationWorkers of America are and have been labor organiza-tions within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Corporate StructureThis case presents a somewhat complex web of com-panies.A description of the various entities is thereforenecessary.The evidence, which consists of documentary and tes-timonial facts, combined with the Board'sfindings inprior cases,2 is asfollows:For several years prior to July 1982, Telecom Equip-ment Corp. was engaged in the installation and service ofcommercial telephone systems in the New York metro-politan area. Telecom Equipment Corp. also operatedseveral subsidiaries.The company operated from its'Errorsin the transcript have been noted and corrected.'ElectricalWorkers IBEW Local 3 (Telecom Plus),271NLRB 739(1984),ElectricalWorkers IBEW Local 3 (TelecomEquipment),269 NLRB124 (1984), 266 NLRB 714 (1983)Long Island City, New York facility and employed tech-nicians, expediters,and warehousemen who were repre-sentedby Respondent.In July 1982, Telecom Equipment Corp. underwent areorganizationinwhich it became a holding companyand established Telecom Equipment Corp. of New York,Inc., awholly owned subsidiary. It took over from Tele-com Equipment Corp. the business of selling,installing,and servicing telephone systems in the New York Cityarea.In October or November 1982, a reorganization of theentireTelecom organization took place due to the rapidgrowth of the company. Name changes occurred at thattime inwhich each subsidiary became a "Telecom Plus."Thiswas done so that Telecom and its subsidiarieswould be more easily identifiable.The following name changes were made:(a)The parent or holding company, Telecom Equip-ment Corp., became Telecom Plus International, Inc.(b)Telecom Equipment Corp. of New York, Inc.,became Telecom Plus of Downstate, New York (Down-state)and its operations and employees were transferedto Downstate.On 23 June 1983, following the expiration of the con-tract between Downstate and Local 3, the employees ofDownstate, represented by Local 3, went on strike andbegan picketing Downstate's office at 48-40 34th Street,Long Island City, New York.On 20 November 1984, Downstate ceased doing busi-ness.Triboro Telephone Planning and Interconnect, Inc.,(Triboro) a public corporation, having an office at 151 E.25th Street, New York City, was engagedin the sale, in-stallation,service, and maintenance of telephone systemsto commercial enterprises in the New York metropolitanarea.Itemployed technicians, apprentices, warehouse-men, anddrivers who were represented by Local 1109,CommunicationsWorkers of America. Triboro andLocal 1109 had contracts since 6 December 1982.Prior to July 1983, Triboro's president sought to sellthe company, and Local 1109, learning this, requestedand entered into mid-contract negotiations that resultedin a new contract, to run from July 1983 to July 1986.On 29 July 1983, Telecom Plus International, Inc. pur-chased about 81 percent of Triboro's stock. Thereafter,Triboro continued to honor its collective-bargainingagreementwith Local 1109.In December 1983, Local 1109 was told that Triboro'sname wasbeing changed to Triboro Communications,Inc.At that time, Triboro Communications, Inc. becamea holding company and the Charging Party, newlyformed, became its operating company.The Charging Party then began to perform the sale,installation, service, and maintenance contracts previous-ly performed by Triboro. Accordingly, the employeesrepresented by Local 1109 who were employed by Tri-boro became employed by the Charging Party, and theCharging Party assumed the Local 1109 contract cover-ing those employees.As set forth above, on 20 November 1984 Downstateceased doing business. That day, Downstate's president 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtold its assembled employees that they were dischargedand that it was closing. Immediately thereafter, GeraldWalsh, the Charging Party's president, told the workersthat he was offering all of them employment with theCharging Party in order to maintain its business. 3On the same day, Walsh sent a letter to Downstate'scustomers, informing them that the Charging Party has"assumed theservice of your telephonesystem" and.,now employs those former .. . Downstate's employeeswho have serviced and know you . . . and your compa-ny's needs . . . ."Daniel Farrell, one such employee, worked for Down-state in the moves and changes department and was dis-patched from the Long Island City office. On 21 No-vember 1984 he became employed by the ChargingParty. The former Downstate workers lost the seniority,vacation, and sick days that they had accumulated whileatDownstate, and were moved to the 151 E. 25th Streetlocation where they did the same work although under anew supervisor.At the time of the hearing, Farrell was a dues payingmember of Local 1109, covered by that Union's contractwith the Charging Party, and worked out of the LongIsland City office.4B. Events Supporting a Finding of a Violation of theAct2. IBEW action against CWAOn 1 March 1984, the International Brotherhood ofElectricalWorkers filed a charge with the president oftheAFL-CIO that alleged that the CommunicationsWorkers of America violated article XX, sections 2 and3 of the AFL-CIO constitution by performing the workof IBEWmembers atTelecom Plus, Long Island City,New York.The cited sections are part of a "no-raiding" provisionthat essentially provides that (a) "no affiliate shall orga-nize or attempt to represent employees as to whom anestablished collective bargaining relationship exists withany other affiliate" and (b) "no affiliate shall . . . seek toobtain work for its members as to which an establishedwork relationship exists with any other affiliate."A hearing on the charge was held in June 1984. At thehearing, the IBEW argued that (a) all companies ownedby Telecom Plus International should be considered asone entity for the purpose of determining who shouldrepresent the employees and (b) CWA members wereperforming work that should be done by the IBEW. Inaddition, in its brief in the article XX proceeding, theIBEW argued that, in the absence of a strike, "Triboro'soperations would have become part of Telecom . . . andCWA's unit at Triboro would have been an accretion tothe IBEW unit."1.The picketingOn 13 December 1984, Respondent began picketingthe Charging Party at its 151 East 25th Street, Manhat-tan location with signs that stated:Telecom PlusSTRIKEElectricalWorkers Union No. 3Affiliated with IBEW,AFL-CIOThe picketing at that location ended on 25 June 1985.Respondent's business representative, John Crowley,testified that he believed that the work formerly per-formed by technicians employed by Downstate whowere represented by Respondent at the Long Island Citylocationwas transferred to 151 E. 25th Street and wasbeing done there. He accordingly assigned pickets to"expand" the picket line from the Long Island City loca-tion to the 151 E. 25th Street site. He further stated thatthe picketing had as it sole purpose to induce the Em-ployer to stop doing "struck work." He conceded nottelling the Charging Party what the purpose of the pick-etingwas.He added that he issued no order that thepicket sign language be changed and, if he did give anydirection, itwas that "Telecom Plus Downstate" beplaced on the picket sign.IAbout 40employees accepted his offer and were placed on theChargingParty's payroll, effectivethe next day.Thereafter, the ChargingParty employed100 to110 technicians in addition to the 40 formerDownstate workers4Themoveto the Long Island Citylocationwas made in May orJune 19853.Membershipmeeting minutesThe minutes of a regular membership meeting of Re-spondent held on 12 April 1984 stated that Thomas VanArsdale, its businessmanager,spoke of the Tel-corn Company who during the lifeof the Contract, opened up other companies andclosed down their Union place of Business in NewJersey after purchasinga non-Union Company. Weare presently on strike against Tel-Corn so that wemay have the right to represent the working peopleemployed by companies purchased by the principalemployer.We are striking for the right of protec-tion for future Expansion of the Employer. He ex-plained that we are on strike since June 23, 1983.He noted that some C.W.A. people working forTriboro Communications, recently purchased by theTel-Com Company are working in our area and wehave filed papers with the AFL-CIO indicating thatthey are violating the no-raiding clause.4.The 20 DecembermeetingDownstate ceased operating on 20 November 1984 andoffered to bargain with Respondent concerning the ef-fects of the shutdown. The parties and their counsel meton 10 December, at which time Respondent's attorneydemanded and received the names and addresses of theDownstate strike replacements.On 13 December, Respondent began picketing theCharging Party. Also on that date John Crowley, Re-spondent'sbusinessrepresentative, sent a letter to thestrike replacements advising them of a meeting set for 20December. The meeting was attended by Crowley, Re- ELECTRICALWORKERS IBEWLOCAL 3 (TELECOM PLUS)239spondent's attorney, and several of Charging Party's em-ployeeswho were formerly employed by Downstate.Respondent told the employees that they were represent-ed by it while at Downstate and that the company mightowe them certain money and benefits. Respondent alsotold them that "Local 3 wanted to represent us again inTelecom," which could be accomplished by a deauthor-ization of Local 1109, or by "voting out" the CWA 3months prior to the contract's expiration, "'and get Local3 back in."5At the meeting, Respondent asked for a copy of theLocal 1109 contract and also asked for the phone num-bers of the attendees.Former Downstate strike replacement Daniel Farrell,who became employed by the Charging Party on 21 No-vember 1984, testified that after the 20 December meet-ing,Respondent's representatives did not ask him or anyof his coworkers to join that Union; and, he never sawany pickets approach any employees of the ChargingParty at the 151 East 25th Street location.C. Positions of the PartiesThe complaint alleges that Respondent violated Sec-tion 8(b)(7)(A) and (C) of the Act by picketing theCharging Party's location at 151 East 25th Street, NewYork City, with an object of forcing the Charging Partyto recognize and bargain with Respondent as the collec-tive-bargainingrepresentative of the installer and serviceemployees of the Charging Party,and afurther objectbeing to force and require the installer and service em-ployees of the Charging Party to accept and select Re-spondent as their collective-bargainingrepresentative.The complaintalleges thatthe picketing was unlawfulbecause at the time that it took place (a) Respondent wasnot certified as the representative of the employees and(b) the Charging Party has lawfully recognized Commu-nicationsWorkers of America as the representative ofthe installer and service employees of the ChargingParty for collective-bargainingpurposes,anda questionconcerningrepresentation of such employees under Sec-tion 9(c) of the Act could not appropriately be raisedand (c) the picketing continued without a valid petitionunder Section 9(c) of the Act, involving the installer andservice employees of the Charging Party, having beenfiledwithina reasonableperiod of time from the com-mencementof such picketing.The main issue is whether the picketing had a recogni-tional or organizational objective.The General Counsel and the Charging Party assertthat a violation of the Act has been established becausethe picketing had such an objective. They argue that anunlawful objective may be found in the (a) litigation ofthe article XX no-raid matter, (b) comments of Respond-ent's businessmanager at the April 1984 membershipmeeting,and (c) statements made at the December 1984meeting to former Downstate employees who were thenemployed by the Charging Party.Respondent denies that the picketing had a recogni-tional or organizational objective.It arguesthat the sole5Respondent asked the employees when the Local 1109 contract ex-piredpurpose of the picketing was to "exert pressure" on theCharging Party to cease performing the struck work thatemployees represented by it at Downstate had performedprior to its closing on 20 November 1984. It asserts thatthe Charging Party is an alter ego or ally of other Tele-com companies.In suppport of its position, Respondent points to thealleged interrelation between certain Telecom entities,exemplified by the movement of official Gerald Walsh.InMarch 1973, Walsh became employed by TelecomEquipment Corp. In June 1982, he was vice president ofoperations for that Company. In July 1982, when Tele-com Equipment Corp. became a holding company, hebecame president of its operating company, TelecomEquipment Corp. of New York, Inc. and he negotiatedand signed a collective-bargaining agreement with Re-spondent for certain employees employed by that compa-ny.In about November 1982, with the reorganization ofthe companies,Walsh became president of Downstate,which had formerly been Telecom Equipment Corp. ofNew York, Inc.Walsh became president of Triboro in October 1983,and remained in that position until March 1985. He alsoserved as president of the Charging Party from its forma-tion in December 1983 until March 1985.InMarch 1985, Walsh left the Telecom organization.III.ANALYSIS AND DISCUSSIONA. The Objective of the PicketingSection 8(b)(7) applies even if there are legitimate pur-poses for the picketing. It is sufficient to find a violationif one of theunion'sobjects is recognitionalor organiza-tional.ElectricalWorkers IBEW Local 265 (RP&M Elec-tric),236 NLRB 1333, 1335 (1978). Whether a unionpickets forrecognitionor organization is a question offact to be determined by its overall conduct.TeamstersLocal 5 (Barber Bros. Contracting),171NLRB 30 (1968).I believe that the evidence is clear that the picketing,which admittedly took place from 13 December 1984 to25 June 1985 at the 151 East 25th Street, Manhattan lo-cation of the Charging Party, was conducted for a re-cognitional or organizational purpose.The article XX no-raid proceeding brought by theIBEW, apparently at the request of Respondent, soughtto establish that Respondent was entitled to the workdone by Local 1109 at the Charging Party based on itsview that (a) all companiesowned by Telecom PlusInternationalshould be considered as one entity for de-terminingwho should represent the workers and (b) inthe absence of a strike, Triboro's operations would havebecome part of Telecom, and CWA's unit at Triborowould have been an accretion to the IBEW unit. Al-though the article XX proceeding was brought in March1984, over 9 months before Respondent began picketingthe Charging Party, picketing of Downstate had beenongoing for 9 months before the institution of the matter,and a final determination of the no-raid issue had not yetbeen made at the time that picketing of the ChargingParty commenced. Thus, Respondent's overall purpose 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin picketing became obvious: it clearly sought to claimthe work done by the Charging Party and its positionwas admitted-that all companies owned by TelecomPlus International should be considered as one operation.Although the article XX proceeding was commencedinMarch 1984, Telecom Plus International purchased amajority of Triboro's stock before that time, in July1983, and the Charging Party began performing Tri-boro's work in December 1983 all before the article XXactionwas begun. Thus, Respondent's purpose wasclear-to represent the employees employed at any Tele-com operation.In April 1984, about 1-1/2 months after the institutionof the article XX proceeding, Respondent's businessmanager Van Arsdale repeated his reason for striking atDownstate-"so that we may have the right to representthe working people employed by companies purchasedby the principal employer. We are striking for the rightof protection for future expansion of the employer."Again, this explains the motivation behind the later pick-eting at the Charging Party. 6The December 1984 meeting with the former Down-state employees who were then working for the Charg-ing Party also clearly shows Respondent's unlawful ob-jective in picketing. The picketing began on the sameday that Respondent sent letters to the employees advis-ing them of the meeting. At the meeting they were toldthat Respondent wanted to represent them at the Charg-ing Party, which could be accomplished by a deauthor-ization of Local 1109 to "get Local 3 back in."Iaccordingly find and conclude that Respondent'spicketing of the Charging Party from 13 December 1984to 25 June 1985 at its 151 East 25th Street Manhattan lo-cation was for a recognitional or organizational purpose.B. The Alleged Violation of Section 8(b)(7)(A)The evidence is clear that (a) Respondent was not cur-rently certified as the representative of the ChargingParty's employees, and (b) the Charging Party has law-fully recognized Local 1109 anda question concerningrepresentationmay not appropriately be raised underSection 9(c) of the Act.Thus, Triboro had a collective-bargaining agreementwith Local 1109 that ran from July 1983 to July 1986. InJuly 1983, TelecomPlus Internationalpurchased a ma-jorityof Triboro's stock and, in December, Triborobecame a holding company and the Charging Party,newly formed, became its operating company, employedthe employees formerly working for Triboro,and as-sumed the collective-bargainingcontract between Tri-boro and Local 1109. Thus, the Charging Party lawfullyrecognized Local 1109.Inasmuchas the contract'sexpirationdate is 27 July1986, no petition could have appropriately been filedduring the period that the picketing took place.Iaccordinglyfind thatthe picketing violated Section8(b)(7)(A) of the Act.7C. The Alleged Violation of Section 8(b)(7)(C)The Board has held that in order to find a violation ofSection 8(b)(7)(C), it must be found that a union(a) picketed an employer (b) with a recognitional ororganizational objective (c) where it has not beencurrently certified as the collective-bargaining rep-resentative of that employer's employees and (d)where the picketing continues without arepresenta-tion petition being filed with the Board within areasonable period of time not to exceed 30 daysfrom the onset of the picketing.Hotel &RestaurantEmployees Local 274 (Warwick Caterers),269 NLRB482 (1984).As set forth above, I have found that Respondent, nothaving been certified as the representative of the Charg-ing Party's employees, picketed the Company with a re-cognitional or organizational objective. I also find thatthe picketing continued for more than 30 days without apetition being filed.8I accordingly find that Respondent's picketing of the151 East 25th Street Manhattan location of the ChargingParty from 13 December 1984 to 25 June 1985 violatedSection 8(b)(7)(C) of the Act.Mine Workers District 23(Kentucky Lake Dock), 271NLRB 461 (1984).D. Respondent's Defenses1.Struck work and ally doctrineRespondent argues that the sole purpose of the picket-ing was to induce the Charging Party to cease perform-ing the struck work performed by employees representedby Local 3, and, as testified by Union Agent Crowley, it"expanded" its picket line from the Long Island City lo-cation of Downstate to the Charging Party's Manhattanlocation.Significantly, the picketsigns,which would show thatRespondent's picketingwas directed at Downstate,named only "Telecom Plus."Respondent's struck work theory refers to the fact thatDownstate's employees went on strike in June 1983 fol-lowing the expiration of the contract between Downstateand Respondent. Strike replacements were hired, andDownstate ceased doing business in November 1984. TheDownstate employees then working were immediatelyhired by the Charging Party. Forty Downstate employ-ees were thus hired. Immediately prior to their hire, the'In viewof thisfinding,Ideem it unnecessary to decide on theCharging Party's motion to strike certain parts ofRespondent's answer inwhich Respondentdenied knowledgeof the contract between the Charg-ing Party and Local 1109, CWA8 The complaintalleged that"Respondent engaged in the picketing de-scribed aboveparagraph9 withouta valid petition.having been filedwithin the reasonable timefrom thecommencement of such picketing "8 I reject Respondent's argumentthat thisstatement is irrelevant be-Respondent's answer"denied the allegation that the picketing had ancause it was communicated only to electricians and not employeesof theobject describedin paragraph9 " Accordingly,Respondent did not denyChargingParty Theimportance of the statements are that they illustratethat the picketing had taken place without a valid petition being filedthe reason behind the later picketing at the ChargingParty.within a reasonable period of time ELECTRICALWORKERS IBEWLOCAL 3 (TELECOM PLUS)241Charging Party employed 100 to 110 of its own techni-cians.On Downstate's cessation of operations the Charg-ing Party began servicing Downstate's customers.It is this work that Respondent claims is "struckwork" and, it claims, the picketing was intended toinduce the Charging Party to cease performing suchwork.The Board has held that an otherwise neutral employ-er may lose the protection of the secondary boycott pro-vision of the Act if such employer becomes "allied" withthe primary employer in such a manner that he ceases tobe a "neutral" entitled to protection of the Act. Underthe "ally doctrine" an employer may lose his neutralstatus if he performs "struck work" for the primary em-ployer, that is, work that he would not have performed"but for" the strike at the primary employer's facility,TeamstersLocal 959 (Odom Corp.),266NLRB 834(1983).Of course these doctrines have been applied only tosecondary boycott situations in which a union defends itspicketing of a neutral employer on the ground that theneutral is an ally of the primary, and is performingstruck work, and thereby could be picketed. These prin-ciples are inapplicable, and the defenses are unavailablein the 8(b)(7) situation here, where the main issue iswhether the picketing had a recognitional or organiza-tional object.Even assuming Respondent could assertand prove an ally, struck work defense, it would not re-lieve it of responsibility if its picketing were found tohave an unlawful objective under Section 8(b)(7).The evidence establishes that the Charging Partybegan performing the work formerly done by Downstateonly after Downstate lawfully fired its employees andclosed its operations.9 It cannot therefore be found thatthe Charging Party acted in aid of Downstate as an allyor performed struck work.2.Alter egoand singleemployerThe Respondent argues that the Charging Party is analter ego of or a single employer with other Telecom en-tities.The Board has observed in an 8(b)(7) case that "the in-dicia for finding a single employer are much the same asthat on which (a determination is based) regarding alterego status.MineWorkers Local 1329 (Alpine Construc-tion),276 NLRB 415 (1985): commonmanagement andownership; common business purpose; nature of oper-ation and supervision; common premises and equipment;common customers; nature and extent of the negotiationsand formalities surrounding the transaction. Other indiciafor alter ego status include a determination of whetherthe new company is the "disguised continuance" of theold one."(Kentucky Lake DockCo., supra at fn. 1.)Based on the evidence I cannot find that the ChargingParty is the alter ego of or a single employer with otherTelecom entities.It is clear that neither Triboro nor the Charging Partyare disguised continuances of Downstate. Both were inexistence and servicing their own customers long beforeDownstate ceased operating. In fact, the Charging Partyhad 100 to 110 technicians of its own employed justprior to itsassumingDownstate's service work.Supervision at Downstate and at the Charging Partywere not thesame.Employee Farrell had adifferent su-pervisor at the Charging Party than he did when he wasemployed by Downstate.Although it is true that Gerald Walsh was president ofDownstate, and the Charging Party, his presidency ofthose companies were at different times. Thus, he waspresident of Downstate from about November 1982 toOctober 1983, when he apparently ceased holding thatoffice or having any connection with that company. InOctober 1983, he became president of Triboro,and later,inDecember 1983, he also assumed the presidency of theCharging Party on its formation. He thus could not anddid not control the labor relations of the Charging Partywhen he was associated with Downstate,and he likewisecould not and did not control the labor relations ofDownstate when he was with the Charging Party.Walsh reported to Thomas Burger, the president ofTelecom Plus International during 1982 and 1983, whenhe was president of Downstate. In contrast, he reportedtoDavid Montanaro, a vice president of Tel Plus Com-munications,during at least part of 1984and all 1985when he was president of Triboro and the ChargingParty.It thus does not appear that therewas common man-agement,supervision, or central control oflabor relationsbetween Downstate and the Charging Party.Downstate and the Charging Party areautonomousoperations, having separate facilities' ° and conductingseparate operations with separate staffs oftechnicians.There is no evidence of interchange of employees orequipment between the two companies. Moreover, itdoes not appear that the Charging Party performed anywork that Downstate had done while Downstate was op-erating.Nor is there any evidence that Downstate per-formed work of the Charging Party.Regarding common ownership, Tel Plus Communica-tions owns Triboro, a public corporation. The ChargingParty is a subsidiary of Triboro. Tel Plus Communica-tions iscomprised of most of the subsidiaries, exceptDownstate. Although Telecom Plus International,Inc. istheparentcompany of all the organizations, thiscommon ownership cannot serve to make the ChargingParty an alter ego of or single employer with the otherTelecom entities.CONCLUSIONS OF LAW1.Telecom Plus of New York City,Inc. is and at alltimesmaterial hasbeen anemployer engaged in com-merce withinthe meaningof Section 2(2), (6), and (7) ofthe Act.2.Local3,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, and Local 1109,Communications9TheRegionalDirector, affirmed by the General Counsel, refused toissue a complaintbased on the termination of Downstate'soperations, dis-charge of the strikers, and transfer of work to the Charging Party10Downstate was located in Long IslandCityThe Charging Partywas located in Manhattan 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWorkers of America, are labor organizations within themeaning of Section 2(5) of the Act.3.By picketing at the 151 East 25th Street, Manhattanlocation of Telecom Plus of New York City, Inc. from13December 1984 to 25 June 1985, with an object offorcing or requiring Telecom Plus of New York City,Inc. to recognize and bargain with Respondent as thecollective-bargaining representative of the installer andservice employees of Telecom Plus of New York City,Inc., and a further object thereof being to force and re-quire the installer and service employees of TelecomPlus of New York City, Inc. to accept and select Re-spondent as their collective-bargaining representativewhen, at times it engaged in such picketing it was not,and is not now, currently certified as the representativeof the employees described above, and when TelecomPlus of New York City, Inc., has, in accordance with theAct, lawfully recognized CommunicationsWorkers ofAmerica as the representative of the installer and serviceemployees of it for collective-bargaining purposes, and aquestion concerning the representation of such employ-ees under Section 9(c) of the Act could not appropriatelybe raised at the time of such conduct, and without avalid petition under Section 9(c) of the Act, involvingthe installer and service employees of Telecom Plus ofNew York City, Inc., having been filed within a reasona-ble period of time from the commencement of such pick-eting,Respondent violated Section 8(b)(7)(A) and (C) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 8(b)(7)(A) and (C) and Section 2(6) and (7) of theAct.REMEDYThe General Counsel and the Charging Party have re-quested that a broad cease-and-desistorder be issued.The Board has held that a "broad remedial order is ap-propriate whenever a proclivity to violate the Act is es-tablished, either by the facts within a particular case, orby prior Board decisions against the respondent at barbased upon similar unlawful conduct in the past."SanFrancisco CulinaryWorkers (Associated Union Street Res-taurants),202 NLRB 726 (1973).Respondent has been found by the Board to have vio-lated Section 8(b)(7) in the following cases:ElectricalWorkers IBEW Local 3 (Hunts Point), 271NLRB 1580(1984);ElectricalWorkers IBEW Local 3 (Walter Sign),260 NLRB 1332 (1982);ElectricalWorkers IBEW Local 3(Gessin),224NLRB 1484 (1976);ElectricalWorkersIBEW Local 3 (Darby Electric),153NLRB 717 (1965);ElectricalWorkers IBEW Local 3 (Jack Picoult),137NLRB 1401 (1962).Ibelieve therefore that a broad cease-and-desist orderiswarranted.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed"i i Ifno exceptionsare filed as provided by Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of theRules,be adopted by theORDERThe Respondent, Local 3,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO, its officers,agents,and representatives, shall1.Cease and desist from(a) Picketing, causing to be picketed, or threatening topicketTelecom Plus of New York City, Inc., or anyother employer, where an object thereof is forcing or re-quiring Telecom Plus of New York City, Inc., or suchother employer to recognize or bargain with Respondentas the collective-bargainingrepresentative of its employ-ees or for the purpose of forcing or requiring employeesof Telecom Plus of New York City, Inc., or such otheremployer to accept or select Respondent as their collec-tive-bargainingrepresentative,when Telecom Plus ofNew York City, Inc., or such other employer has lawful-ly recognized Local 1109, CWA, or any other labor or-ganizationother than Respondent and a question con-cerning representation of the employees may not appro-priately be raised under Section 9(c) of the Act.(b) Picketing or causing to be picketed or threateningto picket Telecom Plus of New York City, Inc., or anyother employer where an object thereof is forcing or re-quiring Telecom Plus of New York City, Inc., or anyother employer to recognize or bargain with Respondentas the collective-bargainingrepresentative of its employ-ees, or forcing or requiring employees of Telecom Plusof New York City, Inc., or such other employer toaccept or select Respondent as their collective-bargain-ing representative at a time when Respondent is not cer-tified as such representative and where such picketinghas been conducted without a petition under Section 9(c)of the Act having been filed within a reasonable periodof time not to exceed 30 days from the commencementof such picketing.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix." 12 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced, or covered byany othermaterial.(b) Sign and mail sufficient copies of the notice to theRegionalDirector for Region 29 for forwarding to Tele-com Plus of New York City, Inc., for posting by Tele-com Plus of New York City, Inc., if it iswilling, inplaceswhere notices to employees are customarilyposted.Board and all objections to them shall be deemed waived for all pur-poses12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " ELECTRICALWORKERS IBEWLOCAL 3 (TELECOM PLUS)243(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket, cause to be picketed, or threatento picket Telecom Plus of New York City, Inc., or anyother employer, if an object is to force or require Tele-com Plus of New York City, Inc., or such other employ-er, to recognize or bargain with us as the collective-bar-gaining representative of its employees or for the pur-pose of forcing or requiring employees of Telecom Plusof New York City, Inc., or such other employer, toaccept or select us as their collective-bargaining repre-sentative,when Telecom Plus of New York City, Inc.,or such other employer has lawfully recognized Local1109,CWA, or any other labor organization other thanus and a question concerning representation of the em-ployees may not appropriately be raised under Section9(c) of the Act.WE WILL NOT picket,cause tobe picketed, or threatento picket Telecom Plus of New York City, Inc., or anyother employer, if an object thereof is to force or requireTelecom Plus of New York City, Inc., or any other em-ployer, to recognize or bargain with us as the collective-bargaining representative of its employees,or forcing orrequiring employees of Telecom Plus of New York City,Inc., or such other, employer to accept or select us astheir collective-bargaining representative,at a time whenwe are not certified as such representative and whensuch picketing has been conducted without a petitionunder Section 9(c) of the Act being filed within a reason-able period of time not to exceed 30 days from the com-mencement of such picketing.LOCAL 3, INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIO